Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
April 17, 2014.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-14-00276-CR



                  IN RE LEONARDO M. LOZANO, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               228th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1277258

                         MEMORANDUM OPINION

      On April 8, 2014, relator Leonardo M. Lozano filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this Court to compel the Honorable Marc
Carter, presiding judge of the 228th District Court of Harris County, to rule on his
motion for dismissal based on newly discovered evidence.
      Although courts of appeals have jurisdiction in criminal matters, only the
Texas Court of Criminal Appeals has jurisdiction over matters related to final post-
conviction felony proceedings. Tex. Code Proc. Ann. Art. 11.07, § 5 (West Supp.
2013); Padieu v. Court of Appeals of Tex., Fifth Dist., 392 S.W.3d 115, 117 (Tex.
Crim. App. 2013) (orig. proceeding). The Court of Criminal Appeals’ exclusive
jurisdiction under article 11.07 does not, however, divest the courts of appeals of
jurisdiction to decide the merits of a mandamus petition complaining that a district
judge has not ruled on a motion when the relator has no article 11.07 application
pending. Padieu, 392 S.W.3d at 117−18.

      We do not have jurisdiction over relator’s petition. In the motion relator
purportedly filed in the trial court, relator references an “Art. 11.07 writ, seeking
my justice.” To the extent that relator’s motion can be construed as an article
11.07 application for writ of habeas corpus, only the Texas Court of Criminal
Appeals has jurisdiction over relator’s requested relief. See id. at 117. Because it
appears that relator filed this motion in connection with a pending article 11.07
application, we do not have jurisdiction to compel the trial court to rule on relator’s
motion. See id. at 117−18.

      Accordingly, we dismiss relator’s petition for writ of mandamus for lack of
jurisdiction.


                                                    PER CURIAM

Panel Consists of Justices Boyce, Busby, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).


                                          2